CHYRON CORPORATION

5 Hub Drive

Melville, New York 11747



 

 

January 16, 2003



Roger Henderson

Hollytree Cottage

Swallowfield Street

Swallowfield

U.K.



Re: Separation Agreement



Dear Mr. Henderson:



This shall confirm the agreement between Roger Henderson ("Henderson") and
Chyron Corporation (the "Company") pursuant to which you have agreed voluntarily
to terminate your employment with the Company, earlier than provided for in the
Employment Agreement dated July 12, 1999, as amended on January 10, 2002, April
5, 2001 and May 14, 2002 (collectively, the "Employment Agreement"), and in
accordance with the terms hereof.



1. Separation Date. Henderson shall resign his positions with the Company as:
President and Chief Executive Officer, all officer and director positions of all
subsidiaries of the Company, and all fiduciary positions with regard to pension
plans and 401(k) plans effective February 21, 2003 (the "Separation Date").
Henderson has agreed to remain on the Board of Directors of the Company
following the Separation Date and he shall be compensated as any other outside
director for such service following such date.

2. Options. Henderson has been previously granted options to purchase a total of
650,000 shares of common stock of the Company. The Company agrees that the time
period to exercise options to purchase 150,000 shares of common stock, which are
fully vested and with an exercise price of $0.55 per share, shall be extended
until February 28, 2005. The remaining 500,000 options shall be cancelled on the
Separation Date unless, to the extent vested, such options are exercised prior
thereto.

3. Consultancy. Henderson has agreed to provide consulting services to the
Company following the Separation Date as provided herein. The Company shall pay
Henderson a consulting fee of $15,000 on March 22, 2003 and April 22, 2003 for
providing consulting services to the Company as requested by the Office of the
Chief Executive Officer during the period of February 22, 2003 through and
including April 22, 2003, (the "Consulting Period"). If during the Consulting
Period, Henderson should become employed full-time with another company, then
the consulting fee shall be reduced pro-rata based upon when such employment
begins and the amount of time remaining in the consulting period.

4. Benefits and Other Items. Pro-Bel shall continue to pay for the health and
life insurance policies, which currently cover Henderson and his family through
April 21, 2003. Henderson may keep, at no charge, the Company's laptop that he
currently has in his possession and the Company's desktop personal computer that
he uses in his United Kingdom home. Henderson's mobile telephone number,
44-789-984-7117, shall be retained by him and he shall assume responsibility for
payment of the service following the Separation Date. Henderson shall pay the
tax preparation fees of PriceWaterhouseCoopers for the year 2003. In accordance
with Company policy, Henderson shall be paid for any accrued and unused vacation
pay as of the Separation Date and any unreimbursed business expenses, including
without limitation the cost of the preparation of Henderson's 2002 USA tax
returns.

5. Extension of Transaction Bonus. The Company and Henderson hereby agree that
the bonus referenced in Section 3 of the October 2001 Agreement is extended to
cover any opportunities for a Transaction (as defined in the October 2001
Agreement) that are introduced to the Company on or before the Separation Date
and which close on or before April 11, 2003 (the "Transaction Bonus").

6. Continuing Obligations of Henderson. In exchange for the extension of the
exercise period for the options as set forth herein and the extension of the
Transaction Bonus, Henderson hereby reaffirms his obligations under Section 6
(Non-Competition), Section 7 (Patents; Copyrights) and Section 8 (Confidential
Information) of the Employment Agreement and agrees to act in accordance with
these restrictions.

7. Press Release. The Company and Henderson shall agree on the content of a
press release and any other public announcement regarding Henderson's departure
from the Company.

8. Reduced Amounts. Henderson agrees that his Base Salary shall remain at the
reduced rate of $280,000 per annum through the Separation Date and he
acknowledges that he is not owed any other sums of money with respect to taking
a reduced salary since April 2001.

9. No Other Payments. Except as specifically provided herein or as otherwise may
be required by law, Henderson shall not be entitled to receive any other
payments, benefits or severance amounts from the Company following the
Separation Date, whether pursuant to the Employment Agreement, the Company's
severance and retention plans or otherwise.

10. Mutual Non-Disparagement. Henderson shall not disparage the Company or any
of the Company's subsidiaries, affiliates, and their respective officers,
directors, employees, successors and assigns, and the Company shall not
disparage Henderson or any of his representatives or agents, or any of their
respective heirs and assigns.

11. Release of Claims by Henderson. (a) It is understood and agreed by the
parties to this Agreement that in consideration of the mutual promises and
covenants contained in this Agreement, and after consultation with counsel,
Henderson and each of his respective heirs, representatives, agents, successors
and assigns, irrevocably and unconditionally releases and forever discharges the
Company and its respective current and former officers, directors, shareholders,
employees, representatives, heirs, attorneys and agents, as well as its
respective predecessors, parent companies, subsidiaries, affiliates divisions,
successors and assigns and their respective current and former officers,
directors, shareholders, employees, representatives, attorneys and agents, from
any and all causes of action, claims, actions, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character,
which Henderson may have against them, or any of them, by reason of or arising
out of, touching upon or concerning (i) Henderson's employment with the Company
and the separation of his employment, or (ii) any statutory claims, or any and
all other matters of whatever kind, nature or description, whether known or
unknown, occurring on or prior to the Separation Date. Henderson acknowledges
that this release of claims specifically includes, but is not limited to, any
and all claims for fraud; breach of contract; breach of the implied covenant of
good faith and fair dealing; inducement of breach; interference with contractual
rights; wrongful or unlawful discharge or demotion; violation of public policy;
invasion of privacy; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; conspiracy; failure to pay wages,
benefits, vacation pay, severance pay, attorneys' fees, or other compensation of
any sort; defamation; unlawful effort to prevent employment; discrimination on
the basis of race, color, sex, national origin, ancestry, religion, age,
disability, handicap, medical condition or marital status; any claim under Title
VII of the Civil Rights Act of 1964 (Title VII, as amended), 42 U.S.C. section
2000, et seq., the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C.
section 621, et seq., the Older Workers Benefit Protection Act ("OWBPA"),
29 U.S.C. section 626(f); violation of the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA"); the Americans with Disabilities Act
("ADA"); violation of the Occupational Safety and Health Act ("OSHA") or any
other health and/or safety laws, statutes or regulations; violation of the
Employee Retirement Income Security Act of 1974 ("ERISA"); violation of the
Internal Revenue Code of 1986, as amended; or any other wrongful conduct, based
upon events occurring prior to the Separation Date. Notwithstanding the
provisions of this paragraph, nothing in this waiver or release shall be
construed to constitute any release or waiver by Henderson of his rights or
claims against the Company arising out of or referred to: (i) in this Agreement,
or the enforcement hereof; (ii) claim for indemnification under any indemnity
agreement, corporate charter, statute or D&O policy; or (iii) which arise after
the Separation Date.

(b) Henderson represents and warrants that he has not assigned or subrogated any
of his rights, claims and causes of action, including any claims referenced in
this Agreement, or authorized any other person or entity to assert such claim or
claims on his behalf, and he agrees to indemnify and hold harmless the Company
against any assignment of said rights, claims and/or causes of action.

12. Release of Claims by the Company. Subject to the provisions of the
Agreement, the Company hereby irrevocably and unconditionally releases, waives
and fully and forever discharges Henderson and his respective heirs, assigns,
representatives, attorneys and agents, from and against any and all causes of
action, claims, actions, rights, judgments, liabilities, accountings,
obligations, demands and damages of whatever kind or character, which the
Company may have against him, by reason of or arising out of, touching upon or
concerning (i) the Company's employment of Henderson and the separation of his
employment, (ii) his service as a director of the Company, or (iii) any
statutory claims, or any and all matters of whatever kind, nature or
description, whether known or unknown, occurring on or prior to the Separation
Date regardless of when discovered. The Company acknowledges that this release
of claims specifically includes, but is not limited to, any and all claims for
breach of contract; breach of the implied covenant of good faith and fair
dealing; inducement of breach; interference with contractual rights; violation
of public policy; intentional or negligent misrepresentation; conspiracy; or any
other wrongful conduct, based upon events occurring prior to the Separation
Date. Notwithstanding the provisions of this paragraph, nothing in this waiver
or release shall be construed to constitute any release or waiver by the Company
of its rights or claims against Henderson arising out of or referred to in this
Agreement or the enforcement hereof or which arise after the Separation Date or
relate to claims of fraud occurring at any time.

13. Continuing Indemnity. The Company hereby acknowledges its obligation to
continue to indemnify Henderson for any claims made against him arising from his
service as an officer and director of the Company, including its subsidiaries,
and as a fiduciary for the Company's pension plans. To the extent the existing
"D&O" insurance policy covers former officers and directors, Henderson shall be
included under such policy in accordance with its terms.

14. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by facsimile, with
electronic confirmation of receipt, or three days after delivery to a nationally
recognized overnight carrier for expedited delivery, addressed to such address
as provided herein or sent to such other address or facsimile number as each
party may furnish to the other in writing from time to time in accordance with
this section.

15. Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of New York without giving effect to
any choice of law principles thereof.

16. No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.

17. Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect and such invalid or
unenforceable provision shall be reformulated by such court to preserve the
intent of the parties hereto.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

19. Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

20. Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely

21. Affiliate. As used in this Agreement, unless otherwise indicated,
"affiliate" shall mean any person or entity which directly or indirectly through
any one or more intermediaries owns or controls, is owned or controlled by, or
is under common ownership or control with the Company.

22. Assignment. This Agreement is binding on Henderson and the Company and their
successors and assigns; provided, however, that the rights and obligations of
the Company under this Agreement may be assigned to a successor entity. No
rights or obligations of Henderson hereunder may be assigned by Henderson to any
other person or entity, except by will or the laws of descent and distribution.
In the event of Henderson's death prior to receipt by Henderson of all amounts
payable by the Company hereunder, such amounts shall be payable to Henderson's
designated beneficiaries on the same schedule as provided for in this Agreement.

23. Entire Agreement, Modification. Except as otherwise specifically provided
herein, this Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
Henderson's resignation from the Company and supersedes all prior employment or
severance agreements between Henderson and the Company or any of its
predecessors or affiliates, including, but not limited to, the Employment
Agreement. Employee acknowledges and agrees that the consideration provided for
herein is adequate consideration for Henderson waiving his rights under the
Employment Agreement. Except as otherwise provided herein, each party to this
Agreement acknowledges that no representation, inducement, promise or agreement,
oral or written, has been made by either party, or by anyone acting on behalf of
either party, which is not embodied herein, and that no agreement, statement, or
promise relating to Henderson's resignation from the Company, that is not
contained in this Agreement, shall be valid or binding. Any modification or
amendment of this Agreement will be effective only if it is in writing and
signed by all parties hereto.

If this Agreement accurately reflects our understanding, please execute and date
below and return a copy to me and to the Company's counsel.

Very truly yours,



/s/ Wesley W. Lang, Jr.

Wesley W. Lang, Jr., Chairman



 

Agreed and Accepted



/s/ Roger Henderson



Roger Henderson

Dated: January 16, 2003



